
	

113 SRES 207 ATS: Designating August 16, 2013, as National Airborne Day. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 207
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2013
			Mr. Reed (for himself,
			 Ms. Murkowski, Mr. Begich, Mrs.
			 Hagan, Mr. Reid,
			 Mr. Whitehouse, Mr. Chambliss, Mr.
			 Cochran, Mr. Wicker,
			 Mr. Blumenthal, Mr. Tester, Mr.
			 Baucus, Mr. Moran,
			 Mr. Isakson, Ms. Collins, Mr.
			 Blunt, Mr. Burr,
			 Mr. Casey, and Mrs. Murray) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Designating August 16, 2013, as
		  National Airborne Day. 
	
	
		Whereas the members of the airborne forces of the Armed
			 Forces of the United States have a long and honorable history as bold and
			 fierce warriors who, for the national security of the United States and the
			 defense of freedom and peace, project the ground combat power of the United
			 States by air transport to the far reaches of the battle area and to the far
			 corners of the world;
		Whereas the experiment of the United States with airborne
			 operations began on June 25, 1940, when the Army Parachute Test Platoon was
			 first authorized by the Department of War, and 48 volunteers began training in
			 July 1940;
		Whereas August 16 marks the anniversary of the first
			 official Army parachute jump, which took place on August 16, 1940, to test the
			 innovative concept of inserting United States ground combat forces behind a
			 battle line by means of a parachute;
		Whereas the success of the Army Parachute Test Platoon in
			 the days immediately before the entry of the United States into World War II
			 validated the airborne operational concept and led to the creation of a
			 formidable force of airborne formations that included the 11th, 13th, 17th,
			 82nd, and 101st Airborne Divisions;
		Whereas, included in those divisions, and among other
			 separate formations, were many airborne combat, combat support, and combat
			 service support units that served with distinction and achieved repeated
			 success in armed hostilities during World War II, and provide the lineage and
			 legacy of many airborne units throughout the Armed Forces;
		Whereas the achievements of the airborne units during
			 World War II prompted the evolution of those units into a diversified force of
			 parachute and air-assault units that, over the years, have fought in Korea,
			 Vietnam, Grenada, Panama, the Persian Gulf region, and Somalia, and have
			 engaged in peacekeeping operations in Lebanon, the Sinai Peninsula, the
			 Dominican Republic, Haiti, Bosnia, and Kosovo;
		Whereas, since the terrorist attacks of September 11,
			 2001, the members of the United States airborne forces, including members of
			 the XVIII Airborne Corps, the 82nd Airborne Division, the 101st Airborne
			 Division, the 173rd Airborne Brigade Combat Team, the 4th Brigade Combat Team
			 (Airborne) of the 25th Infantry Division, the 75th Ranger Regiment, special
			 operations forces of the Army, Marine Corps, Navy, and Air Force, and other
			 units of the Armed Forces, have demonstrated bravery and honor in combat,
			 stability, and training operations in Afghanistan and Iraq;
		Whereas the modern-day airborne forces also include other
			 elite forces composed of airborne trained and qualified special operations
			 warriors, including Army Special Forces, Marine Corps Reconnaissance units,
			 Navy SEALs, and Air Force combat control and pararescue teams;
		Whereas, of the members and former members of the United
			 States airborne forces, thousands have achieved the distinction of making
			 combat jumps, dozens have earned the Medal of Honor, and hundreds have earned
			 the Distinguished Service Cross, the Silver Star, or other decorations and
			 awards for displays of heroism, gallantry, intrepidity, and valor;
		Whereas the members and former members of the United
			 States airborne forces are all members of a proud and honorable tradition that,
			 together with the special skills and achievements of those members,
			 distinguishes the members as intrepid combat parachutists, air assault forces,
			 special operation forces, and, in the past, glider troops;
		Whereas individuals from every State in the United States
			 have served gallantly in the airborne forces, and each State is proud of the
			 contributions of its paratrooper veterans during the many conflicts faced by
			 the United States;
		Whereas the history and achievements of the members and
			 former members of the United States airborne forces warrant special expressions
			 of the gratitude of the people of the United States; and
		Whereas, since the airborne forces, past and present,
			 celebrate August 16 as the anniversary of the first official jump by the Army
			 Parachute Test Platoon, August 16 is an appropriate day to recognize as
			 National Airborne Day: Now, therefore, be it
		
	
		That the Senate—
			(1)designates August
			 16, 2013, as National Airborne Day; and
			(2)calls on the
			 people of the United States to observe National Airborne Day with appropriate
			 programs, ceremonies, and activities.
			
